DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11 and 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Park), U.S. Patent Pub. No. 2018/0124687).
Regarding claims 1, 9 and 31-34, Park discloses  a method of access control barring applied to a base station, the method comprising: configuring, for user equipment (UE), a dedicated signaling for indicating whether to restart a designated timer, in which the designated timer is a timer started by the UE for barring access control; and sending the dedicated signaling to the UE, so that the UE stops or continues to run the designated timer based on the dedicated signaling (0101, 0217; see TABLES 3-5, 0233).
Regarding claims 2 and 10, Park discloses wherein the designated timer comprises a first timer or a second timer, wherein the first timer comprises a timer that is started after the UE fails to initiate an access attempt, and wherein the second timer comprises a timer that is carried in a radio resource control RRC connection reject message received after the UE initiates an RRC connection request (see TABLES 3-5, 0217, 0233).
Regarding claims 3 and 11, Park discloses wherein the dedicated signaling comprises: an RRC connection release message configured for the UE in a connected state; an RRC connection reconfiguration message configured for the UE in a connected state; an RRC connection release message configured for the UE in an inactive state; an RRC connection reject message configured for the UE in an inactive state; an RRC connection establishment message configured for the UE in an inactive state; or an RRC connection recovery message configured for the UE in an inactive state (0099).
Regarding claim 8, Park discloses wherein configuring, for the UE, the dedicated signaling for indicating whether to restart the designated timer comprises: configuring, for the UE, an intra-cell handover command for indicating whether to restart the designated timer during an intra-cell handover, wherein the dedicated signaling comprises the intra-cell handover command (see TABLES 3-5, 0217, 0218).
Regarding claim 35, Park discloses wherein the reference information comprises a duration of a timer configured for the UE by the source base station for barring a load of the source base station (see TABLES 3-5, 0217).

Allowable Subject Matter
Claims 4-6, 7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. U.S. Patent Pub. No. 201/0311293.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/           Primary Examiner, Art Unit 2646